Citation Nr: 0828753	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-33 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from October 2001 to April 
2002, and from January 2003 to March 2004.  He also had 
additional service with the Puerto Rico Army National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim in his substantive appeal dated 
September 2005.  In November 2005, the veteran submitted a 
statement to VA in which he cancelled his request for a 
hearing in this case.  Thus, the Board finds that the 
veteran's request for a hearing is withdrawn.  38 C.F.R. § 
20.704(d) (2007).

The Board notes that the veteran's representative submitted 
an informal hearing presentation (IHP) in July 2008.  In 
addition to the issue currently on appeal, the representative 
indicated that the veteran had perfected an appeal for 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  A careful review of the record, 
however, fails to show that the veteran perfected an appeal 
on the issue of TDIU.  Thus, this issue is not presently 
before the Board for appellate consideration.  This claim is, 
however, referred to the RO for appropriate adjudication.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by irritability, social 
isolation, nightmares, flashbacks, depression, lack of 
energy, crying, feelings of guilt and worthlessness, verbal 
and physical aggressiveness, intrusive memories, lack of 
appetite, weight loss, forgetfulness, poor concentration and 
memory, disrupted sleep, constricted affect, diminished 
interested in significant activities, avoidant behavior, 
exaggerated startle response, restlessness, anxiety, 
hypervigilance, poor self-esteem, and occasional auditory 
hallucinations, suicidal ideation, or episodes of 
disorientation. 

2.  The veteran's PTSD has not resulted in total impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but not 
higher, for post-traumatic stress disorder are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
the Board finds that the veteran's claim has been 
substantiated, and additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded numerous VA examinations 
in connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


Increased Initial Rating for PTSD

The veteran in this case contends that the RO should have 
assigned a higher initial disability evaluation for his 
service-connected PTSD.  The RO originally granted the 
veteran service connection for PTSD in a rating decision 
dated September 2004.  The RO evaluated the veteran's 
disability as 30 percent disabling, effective April 1, 2004.  
A subsequent rating decision dated June 2005 increased the 
veteran's disability evaluation to 50 percent, effective 
April 1, 2004.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
finds that staged ratings are not warranted in this case.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 100 percent 
rating is not warranted unless there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

Factual Background and Analysis

Service personnel records (SPRs) associated with the 
veteran's claims file showed that he had active service in 
Iraq in support of Operation Iraqi Freedom.  The veteran was 
assigned to the 755th Military Police Company.  On June 26, 
2003, the veteran's unit was investigating a car theft when 
insurgents attacked their position.  A member of the unit, 
Spc. R. O., sustained fatal wounds during the attack despite 
the veteran's attempts to render first aid.

In October 2003, the veteran sought in-service treatment at 
the Roosevelt Roads Naval Hospital in Puerto Rico.  The 
veteran reported having nightmares, flashbacks, intrusive 
thoughts, detachment, increased anger, avoidant behavior, 
disrupted sleep, and crying spells.  The veteran expressed 
remorse over the death of Spc. R. O., blamed himself for 
failing to administer first aid properly, and lamented his 
inability to get Spc. O. to the hospital in a timely manner.  
Upon mental status examination, the examiner noted that the 
veteran's mood was depressed and anxious.  The veteran was 
tearful and his affect was constricted.  However, the 
veteran's thought processes were normal and his concentration 
and memory were intact.  The impression was post-traumatic 
stress disorder, combat-related.  
Service treatments records (STRs) associated with the claims 
file reflect that the veteran was hospitalized on two 
separate occasions while on active duty.  The veteran was 
hospitalized for the first time in October 2003 for 
approximately two weeks after he expressed suicidal thoughts.  
The veteran was again hospitalized in December 2003 for 
approximately one month to manage his PTSD symptoms.  The 
veteran was eventually determined to be unfit for further 
duty, given a permanent physical profile, and medically 
separated from service as a result of his PTSD.  

The first pertinent post-service treatment note is dated May 
2004.  The veteran sought care from the VA mental health 
clinic at that time.  He reported symptoms of irritability, 
social isolation, nightmares, flashbacks, depression, lack of 
energy and crying.  Upon mental status examination, the 
examiner stated that the veteran had adequate hygiene.  The 
veteran's thought processes were coherent and logical, but 
with evidence of blocking.  The veteran was mildly depressed 
and expressed feelings of guilt and worthlessness.  The 
examiner described the veteran's judgment and insight as 
poor, but found no evidence of suicidal ideation or 
hallucinations.  The veteran's GAF score was 50.  The 
impression was PTSD.  The examiner further stated that the 
veteran's condition had deteriorated and that his prognosis 
was poor.

A follow-up VA mental health clinic treatment note dated June 
2004 found the veteran to be irritable, verbally aggressive, 
and afraid to speak to other people.  The veteran also 
reported having intrusive memories.  Upon mental status 
examination, the examiner noted that the veteran was alert 
and oriented times three, but his mood was depressed and very 
anxious.  The veteran's affect was blunted, but his speech 
was clear and coherent.  The veteran's judgment and insight 
were fair and the examiner observed that the veteran had good 
impulse control.  No evidence of suicidal ideation, homicidal 
ideation, or hallucinations were noted at that time.  The 
veteran's GAF score was 70.  The impression was PTSD with 
depressive features.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in June 
2004.  At the time of the examination, the veteran displayed 
tearfulness, depression, lack of interest in daily 
activities, decreased concentration, and feelings of guilt 
and worthlessness.  He also reported having nightmares, 
trouble sleeping, and occasional suicidal ideation.  Upon 
mental status examination, the examiner observed the veteran 
to have poor eye contact, poor insight and judgment, mild to 
moderate psychomotor retardation, a depressed mood, and a 
restricted affect.  The veteran had fair hygiene, spontaneous 
and fluent speech at low volume, logical, coherent, and 
relevant thought processes, and good concentration and 
attention.  No evidence of suicidal or homicidal ideation or 
plan, or auditory or visual hallucinations were noted.  The 
veteran's GAF score was 30.  The impression was rule out 
adjustment disorder with depressed mood, depressive disorder, 
not otherwise specified, and PTSD.        

The veteran sought additional VA care in November 2004.  He 
reported getting lost and having symptoms of forgetfulness, 
poor concentration, sadness, lack of appetite, intrusive 
nightmares, weight loss, diminished interest in activities, 
avoidant behavior, poor sleep, detachment from others, guilt, 
and decreased libido.  Upon mental status examination, the 
examiner noted that the veteran's thought processes were 
logical, coherent, and relevant.  Although the veteran was 
oriented to all spheres, the examiner noted that the veteran 
experienced auditory and visual hallucinations.  The 
veteran's immediate memory was poor, but he had good 
judgment.  The veteran's GAF score was 50.  The impression 
was PTSD and major depression.  

In February 2005, a VA psychiatric progress note indicated 
that the veteran quit his job.  He was purportedly unable to 
work due to irritability and severe anxiety.  

The veteran was afforded another VA C&P examination in June 
2005.  The veteran reported subjective complaints of 
irritability, anxiety, restlessness, tension, hypervigilance, 
avoidant behavior, and recurrent, intrusive thoughts.  Upon 
mental status examination, the examiner described the veteran 
cooperative and spontaneous.  The veteran made eye contact 
with the examiner, was alert, and in contact with reality.  
The veteran had adequate hygiene, and there was no evidence 
of psychomotor retardation, looseness of association, 
disorganized speech, delusions, hallucinations, phobias, 
inappropriate behavior, impaired communication, obsessions, 
panic attacks, or suicidal ideation.  The examiner found the 
veteran to be irritable, anxious, and depressed with a 
constricted affect.  The veteran's memory was intact and his 
judgment and insight were fair.  The veteran's GAF score was 
50.  The impression was PTSD, chronic with depressive 
features.  The examiner further opined that the veteran's 
symptoms were seriously interfering with employment and 
social functioning.

VA also conducted a Social and Industrial Survey in June 2005 
in connection with the veteran's C&P examination.  The 
veteran indicated that he lived alone and was separated from 
his wife at that time.  The veteran noted that he and his 
wife argued frequently, in part because the veteran was 
unable to control his impulsive behavior towards her.  The 
veteran stated that he slept less than five hours per night 
and indicated that he spent most of his time alone.  He did 
not socialize with his neighbors.  He occasionally drove to 
the store or went fishing with his wife.  The veteran also 
reported financial difficulties secondary to his inability to 
remain employed.  The veteran allegedly quit his job as a 
security guard because he was irritable and angry.  He also 
got into arguments with clients.  The VA social worker 
described his social and industrial impairments as 
"moderate."    

In a September 2005 psychiatry progress note, a VA examiner 
concluded that the veteran was unable to work or get involved 
in gainful activities as a result of his PTSD.

The veteran underwent a private psychiatric evaluation in 
November 2005 in connection with his application for Social 
Security Disability benefits.  The veteran reported having 
memory loss, anxiety, mental blocks, episodes of 
disorientation, aggressiveness, auditory hallucinations, 
insomnia, and social isolation.  The veteran indicated that 
he worked in "security" until 2004.  The veteran maintained 
cordial relationships with co-workers and immediate 
supervisors, but stated that his emotional problems affected 
his ability to work.  He was depressed and aggressive.  
Although the veteran was cordial with family members and 
neighbors, he expressed a desire to be alone.  The veteran 
did not participate in any kind of social activities.
He was easily bothered and had diminished tolerance of the 
tensions of daily living.  

Upon mental status examination, the examiner observed that 
the veteran had diminished psychomotor activity with 
diminished speech and an adequate affect.  His mood was 
depressed, but there was no evidence of perceptual 
disturbances, blocks, speech defects, delusional, paranoid, 
or suicidal or homicidal ideas, or phobias.  The veteran's 
personal esteem and concentration were poor, and his memory 
was diminished.  The veteran's GAF score was 40.  The 
impression was chronic PTSD.  The examiner also stated that 
the veteran's emotional disorder interfered with his 
functioning and that his prognosis was poor. 

The veteran sought follow-up care at the VA mental health 
clinic in March 2006.  The veteran reported having feelings 
of guilt, worthlessness, and intrusive memories.  The 
veteran's insight, judgment, and memory were described as 
poor.  The veteran's GAF score was 50.  The impression was 
PTSD.

The veteran underwent another VA C&P examination in May 2007.  
The examiner reviewed the veteran's claims file at that time.  
The veteran reported having severe, daily forgetfulness, 
restlessness, nervousness, nightly nightmares and trouble 
sleeping.  The veteran stated that medication "somewhat" 
improved his symptoms.  The veteran indicated that he "got 
along" with his family and that he only socialized with 
other veterans.  His hobbies included listening to music and 
farming.  The veteran also reported a history of violence, 
self-reporting two instances in which he got "physically 
aggressive" with drug users.  

Upon physical examination, the examiner noted that the 
veteran was neatly groomed.  The veteran was restless and 
tearful during the examination and his speech was rapid and 
hesitant.  The veteran's mood was dysphoric and his affect 
was constricted.  The veteran was oriented to person, place, 
and time, and his thought process and content was 
unremarkable.  The veteran was able to understand the outcome 
of his behavior.  No evidence of delusions, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
or homicidal or suicidal thoughts were noted.  The examiner 
described the veteran's impulse control as good and stated 
that the veteran was also found to be able to maintain 
minimum personal hygiene.  

The veteran's PTSD symptoms included recurrent, intrusive, 
distressing memories, avoidant behavior, markedly diminished 
interest in significant activities, exaggerated startle 
response, and difficulty sleeping.  The examiner described 
these symptoms as chronic.  The veteran's GAF score was 55.  
The impression was PTSD with depressive features.

Given the evidence of record, the Board finds that the 
veteran is entitled to an initial evaluation of 70 percent, 
but not higher, for his service-connected PTSD.  For example, 
the veteran's GAF scores during this period of time ranged 
from 30 to 70, with the predominant score around 50.  GAF 
scores between this range reflect a variation in psychosocial 
functioning which includes major impairment in several areas 
such as work and family relations, judgment, thinking, or 
mood (e.g., GAF scores of 31 to 40) to moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning (e.g., GAF scores of 51 to 60).  

Although the evidence of record shows periods of improved 
psychiatric functioning, the totality of the evidence shows 
that the veteran's overall disability picture more nearly 
approximates the criteria for an evaluation of 70 percent in 
this case.  VA and private treatment records show that the 
veteran has significant impairment in many aspects of 
psychosocial and occupational functioning.  

The veteran quit his job as a result of his PTSD symptoms in 
2005.  The veteran's PTSD has also resulted in impairment in 
family relationships and mood and judgment due to 
irritability, social isolation, nightmares, flashbacks, 
depression, lack of energy, crying, feelings of guilt and 
worthlessness, verbal and physical aggressiveness, intrusive 
memories, lack of appetite, weight loss, forgetfulness, poor 
concentration and memory, disrupted sleep, exaggerated 
startle response, constricted affect, diminished interested 
in significant activities, avoidant behavior, restlessness, 
anxiety, hypervigilance, poor self-esteem, and occasional 
auditory hallucinations, suicidal ideation, and episodes of 
disorientation. 

Although occupational and social functioning is significantly 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 100 percent.  Specifically, no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, or memory loss for names of 
closes relatives, own occupation, or own name were noted.  
Thus, the veteran is not entitled to a 100 percent 
evaluation.  The Board observes that the veteran shows some 
signs of intermittent occasional auditory hallucinations, 
suicidal ideation, and episodes of disorientation.  These 
occasional symptoms alone, however, are insufficient to more 
nearly approximate the criteria required for a rating in 
excess of 70 percent.  

Accordingly, the Board concludes that the veteran is entitled 
to an initial evaluation of 70 percent, but not higher, for 
his service-connected PTSD.   


ORDER

An initial evaluation of 70 percent for PTSD, but not higher, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


